Reversed and Remanded and Opinion Filed September 20, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00197-CR

                   TYRAN DARNELL SHUMATE, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1575398-Q

                                   OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      Tyran Darnell Shumate appeals the trial court’s “judgment adjudicating [him]

guilt[y]” of “aggravated sexual assault of a child.” After a hearing on the State’s

motion to revoke his community supervision, the trial court found that appellant

violated the conditions of his community supervision and sentenced him to five years

of imprisonment. Appellant raises six issues arguing the trial court’s judgment

should be modified as follows: (1) to reflect the correct offense; (2) to state the

correct statute for the offense; (3) to reflect the correct degree of the offense; (4) to

correctly reflect that there was no plea bargain in this case; (5) to reflect that he is

required to register as a sex offender; and (6) to correctly reflect that his community
supervision was revoked. The State agrees that this Court should modify the

judgment and raises a cross issue requesting that we also modify the judgment to

accurately reflect the trial court’s findings that appellant violated the conditions of

his community supervision and replace the trial court’s judgment with the correct

form for judgments revoking community supervision. The trial court’s judgment is

reversed and remanded with instructions for the trial court to enter a corrected

judgment consistent with this opinion.

                            I. PROCEDURAL BACKGROUND

        Appellant was indicted for the offense of first-degree aggravated sexual

assault of a child younger than fourteen years of age. See TEX. PENAL CODE ANN.

§ 22.021(a)(1)(B)(i), (a)(2)(B). Later, the State filed a written motion to amend the

indictment, abandoning the first-degree felony allegation of aggravated sexual

assault of a child under fourteen years of age and replacing it with the lesser-included

second-degree felony offense of sexual assault of a child younger than seventeen

years of age, which the trial court granted.1 See PENAL § 22.011(a)(2)(A), (c)(1).

However, the text of the actual indictment was not changed. Shumate v. State, No.

05-17-00701-CR, 2018 WL 3120856, at *1 (Tex. App.—Dallas June 26, 2018, no

pet.) (mem. op., not designated for publication). Appellant pleaded not guilty, and



    1
      This Court concluded that although the State presented its action as an amendment to the indictment,
the State’s motion to amend was, in fact, an abandonment of the first-degree felony allegation of aggravated
sexual assault of a child in favor of the lesser included offense of second-degree sexual assault of a child
younger than seventeen years of age. Shumate, 2018 WL 3120856, at *4.
                                                   –2–
the State proceeded to trial on the lesser charge. Id. at 2. The jury found appellant

guilty of sexual assault and assessed his punishment at five years of imprisonment.

The trial court suspended appellant’s sentence and ordered that he be placed on

community supervision for ten years.

        Appellant appealed the trial court’s judgment to this Court, claiming that the

trial court’s charge to the jury was erroneous and that he was egregiously harmed

because the indictment, although amended orally, was never actually amended. Id.

at *1. This Court modified the trial court’s judgment as follows:

        (1)     the section of the judgment entitled “Offense for which
                Defendant Convicted” was modified to show the offense was
                “Sexual Assault of a Child”;

        (2)     the section of the judgment entitled “Statute for Offense” was
                modified to show the correct statute is “22.011 Penal Code”; and
        (3)     the section of the judgment entitled “Degree of Offense” was
                modified to show the degree of the offense was “2nd Degree
                Felony.”
Id. at *5. As modified, the trial court’s judgment was affirmed.2 Id.


    2
      The record does not show that this Court’s modifications were incorporated into a reformed or
corrected judgment. This Court’s mandate in appellate cause no. 05-17-00701-CR modified the trial court’s
judgment and affirmed the judgment as reformed. It further stated “WHEREFORE, WE COMMAND
YOU to observe the order of the Court of Appeals for the Fifth District of Texas, in this behalf, and have it
duly obeyed and executed.” That language empowered the trial court to take whatever reasonable action it
deemed necessary to enforce this Court’s mandate and see that this Court’s judgment was executed.
Yarbrough v. State, 703 S.W.2d 645, 648 (Tex. Crim. App. 1985); see also Execution, BLACK’S LAW
DICTIONARY (11th ed. 2019) (“execution” means “[t]he act of carrying out or putting into effect”). While
there is substantial authority stating that appellate courts may modify judgments when they have the
necessary evidence to do so, there is not a great deal of discussion about what steps, if any, a trial court
must take to carry out the appellate court’s mandate. Nevertheless, the Texas Court of Criminal Appeals
has noted that “[r]eform means to correct; to make new, to rectify” and held that “the judgment of the court
below should be reformed and corrected, so as to make it read, in connection with the judgment as entered.”
McCorquodale v. State, 98 S.W. 879, 887 (Tex. Crim. App. 1905). Accordingly, in this case, the trial court

                                                    –3–
        The State filed a motion seeking to revoke appellant’s community

supervision, alleging he violated several conditions of his community supervision.

Appellant pleaded true to the allegations. The trial court accepted appellant’s plea

of true, revoked his community supervision, and sentenced him to five years of

imprisonment. The trial court signed a “Judgment Adjudicating Guilt” that:

            • states appellant was convicted of “aggravated sexual assault of
              child” under “22.021 Penal Code,” which is a “1st Degree
              Felony,”

            • states the terms of his plea bargain were “5 years penitentiary, no
              fine,”

            • does not check the box indicating he is required to register as a
              sex offender, and

            • does not reflect that appellant’s community supervision was
              revoked or that he violated the conditions of his community
              supervision.
                        I. CORRECTION OF THE JUDGMENT
        In issues one through six, appellant argues the trial court’s judgment should

be modified: (1) to reflect the correct offense; (2) to state the correct statute for the

offense; (3) to reflect the correct degree of the offense; (4) to correctly reflect that

there was no plea bargain in this case; (5) to reflect that he is required to register as

a sex offender; and (6) to correctly reflect that his community supervision was




acquired limited or special jurisdiction to do whatever was reasonably necessary to ensure that this Court’s
judgment and mandate were carried out, including reforming or correcting the judgment in accordance with
this Court’s judgment and mandate. See Yarbrough, 703 S.W.2d at 648–49 (noting that when conviction
affirmed by Texas Court of Criminal Appeals, although general jurisdiction is not restored, trial court is
vested with limited or special jurisdiction to see that judgment executed and mandate carried out).
                                                   –4–
revoked. The State agrees. In the State’s cross issue, it requests that an additional

portion of the trial court’s judgment be modified and alleges the trial court failed to

use the correct judgment form. After reviewing the record in this case, we conclude

that appellant’s and the State’s arguments are well founded.

      An appellate court has the authority to modify an incorrect judgment to make

the record speak the truth when it has the necessary information to do so. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d) (en

banc). However, it is concerning that this is not the first time we have addressed the

same errors that the parties raise in this appeal. See Shumate, 2018 WL 3120856, at

*5. And, it is troubling that the trial court has signed another judgment that does not

reflect the modifications made by this Court. Errors occur, and that is why our

system includes a remedy for addressing them, but the repetition of those errors,

resulting in the need for additional expenditures and repetitious appellate review, is

vexing. As a criminal appeal, this case involves the restriction of a person’s liberty,

and, here specifically, because this is a sexual assault case, the need to accurately

reflect when a person is required to register as a sex offender is a matter of public

concern. These are not trivial matters.

      Further, the State contends that the incorrect judgment form was used in this

case. It requests that we replace the trial court’s judgment with the correct form for

judgments revoking community supervision. This Court has the power to modify

                                          –5–
the trial court’s judgment and affirm it as modified, to reverse and remand with

instructions for the trial court to correct its final judgment, and to reverse the trial

court’s judgment and render the judgment the trial court should have rendered. TEX.

R. APP. P. 43.2. While simply replacing the judgment form used by the trial court

may appear to be the simplest solution, this Court does not replace forms.3 However,




    3
       We acknowledge that Texas Rule of Appellate Procedure 44.4(a) states that appellate courts must not
affirm or reverse a judgment or dismiss an appeal if: (1) the trial court’s erroneous action or failure to act
prevents the proper presentation of a case to the court of appeals; and (2) the trial court can correct its
action or failure to act. See TEX. R. APP. P. 44.4(a) (emphasis added). If the preconditions in subsections
(1) and (2) are satisfied, a court of appeals must abate the case even if neither party has requested the
abatement. Henery v. State, 364 S.W.3d 915, 918 (Tex. Crim. App. 2012). As the Texas Court of Criminal
Appeals noted, rules “44.3 and 44.4 set limits on when an appellate court may dismiss an appeal because
of a procedural defect” and “reflect a strong interest in ensuring that a defendant’s right to appeal is not
abridged due to ‘defects or irregularities.’” Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim. App. 2013)
(quoting Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005)). Rule 44.4 is designed to effect the
creation of a new record when a trial court has erroneously withheld information necessary for us to evaluate
a defendant’s claim on appeal or has prevented the defendant from submitting information necessary to
evaluate his claim and directs appellate courts to step in and order the trial court to correct the situation.
LaPointe v. State, 225 S.W.3d 513, 522 (Tex. Crim. App. 2007). We also note that in somewhat similar
situations, appellate courts have sometimes abated an appeal and ordered trial courts to sign a corrected
judgment. See Sanchez v. State, Nos. 05-16-01020-CR, 05-16-01021-CR, 05-16-01022-CR, & 05-16–
01023-CR, 2017 WL 3276008, at *2 (Tex. App.––Dallas July 31, 2017, no pet.) (mem. op., not designated
for publication) (abating case and directing trial court to sign corrected judgment of conviction that
contained all of the statutorily mandated information); Greenwood v. State, No. 05-16-00644-CR, 2017
WL 2590740, at *3 (Tex. App.—Dallas June 14, 2017, no pet.) (mem. op., not designated for publication)
(abating case and directing trial court to sign corrected judgment of conviction that contained all of the
statutorily mandated information); Felder v. State, No. 03-13-00706-CR & 03-13-00707-CR, 2014 WL
3560426, at *1 (Tex. App.—Austin July 18, 2014, no pet.) (per curiam) (mem. op., not designated for
publication) (abating appeals and remanding cases to trial court where the wrong judgment forms were used
and directing trial court to sign corrected judgments of conviction that contain all of the statutorily mandated
information); see also Dears, 154 S.W.3d at 614 (agreeing that “[r]ules 44.3 and 44.4 weigh in favor of a
definition of ‘defective’ which is broader than ‘lacking something essential’”).
     Nevertheless, in this appeal, the errors in the trial court’s judgment do not prevent the proper
presentation of error. See TEX. R. APP. P. 44.4. Rather, those errors in the judgment form the basis of the
appeal. See generally Fakeye v. State, 227 S.W.3d 714, 718 (Tex. Crim. App. 2007) (trial court’s error was
failure to admonish appellant as to the deportation consequences of his plea, which is not a remediable error
under Rule 44.4 because it did not prevent proper presentation of case to appellate court). Accordingly,
under the circumstances of this case, we conclude that we are not required to abate the appeal pursuant to
Texas Rule of Appellate Procedure 44.4. And, given the procedural history of this case, we decline to do
so.
                                                     –6–
nothing in this opinion should be construed to suggest that the trial court cannot take

advantage of that solution when complying with our opinion and judgment.

        Issues one through six are decided in appellant’s favor, and the cross issue is

decided in the State’s favor. In light of the procedural history of this case, we believe

the better course is to remand this case to the trial court with instructions to correct

the judgment instead of our modifying the judgment. Further, based on the issues

highlighted by this appeal, it may be prudent for appellate courts to review their

current practice of modifying incorrect judgments in criminal cases.

                                      III. CONCLUSION

        We reverse the trial court’s “Judgment Adjudicating Guilt” and remand the

case to the trial court for the sole purpose of signing and entering a corrected

judgment revoking appellant’s community supervision that contains all the

statutorily mandated information and complies with this Court’s opinion as follows:

        (1)     The title of the judgment which states “Judgment Adjudicating
                Guilt” should be corrected to state “Judgment Revoking
                Community Supervision”;

        (2)     the section of the judgment that states “Statute for Offense:
                22.021 Penal Code” should be corrected to state “Statute for
                Offense: 22.011 Penal Code”;

        (3)     the section of the judgment that states “Offense for which
                defendant Convicted: Aggravated Sexual Assault Child” should
                be corrected to state “Offense for which defendant Convicted:
                Sexual Assault of a Child younger than 17 years of age”4;



   4
       TEX. CODE CRIM. PROC. art. 42.01 § 1(27).

                                                   –7–
      (4)     the section of the judgment that states “Degree of Offense: 1st
              Degree Felony” should be corrected to state “Degree of Offense:
              2nd Degree Felony”;

      (5)     the section of the judgment that states “Terms of Plea Bargain (if
              any): 5 years penitentiary, no fine” should be corrected to state
              “None”;

      (6)     the section of the judgment that does not check the box showing
              appellant is required to register as a sex offender should be
              corrected to reflect that he is required to register as a sex
              offender;

      (7)     the judgment should be corrected to reflect that the trial court
              granted the State’s motion to revoke appellant’s community
              supervision and found that appellant violated conditions B, H, J,
              K, L, N, and Y of his community supervision; and
      (8)     the judgment should be corrected to reflect the trial court’s
              previous order suspending the imposition of appellant’s sentence
              of confinement and placing him on community supervision is
              revoked.




                                            /Leslie Osborne//
                                            LESLIE OSBORNE
200197f.p05                                 JUSTICE

Publish
TEX. R. APP. P. 47




                                         –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

TYRAN DARNELL SHUMATE,                        On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1575398-Q.
No. 05-20-00197-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Schenck and
THE STATE OF TEXAS, Appellee                  Partida-Kipness participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause REMANDED for further proceedings consistent with
this opinion.



Judgment entered this 20th day of September, 2021.




                                        –9–